UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: September 30 Date of reporting period: July 1, 2014 – June 30, 2015 Item 1. Proxy Voting Record. Issuer SYMBOL CUSIP Meeting Date Meeting Type Agenda Item Number Items Details Vote Cast Management Rec Record Date PORT CODE Proposed By Apco Oil & Gas International Inc APAGF G0471F109 01/26/2015 ANNUAL 1 To adopt the merger agreement (and the plan of merger exhibited thereto) FOR FOR 12/19/2014 3 ISSUER Apco Oil & Gas International Inc APAGF G0471F109 01/26/2015 ANNUAL 2 To approve, on a non-binding advisory basis, the "Golden Parachute" compensation that will be paid or may become payable to the company's named executive officers that is based on or otherwise relates to the merger contemplated by the merger agreement. FOR FOR 12/19/2014 3 ISSUER Approach Resources, Inc arex 03834A103 06/02/2015 ANNUAL 1 Election of Directors FOR FOR 04/10/2015 3 ISSUER Approach Resources, Inc arex 03834A103 06/02/2015 ANNUAL James H. Brandi FOR FOR 04/10/2015 3 ISSUER Approach Resources, Inc arex 03834A103 06/02/2015 ANNUAL James C. Crain FOR FOR 04/10/2015 3 ISSUER Approach Resources, Inc arex 03834A103 06/02/2015 ANNUAL 2 To approve, on an advisory basis, executive compensation FOR FOR 04/10/2015 3 ISSUER Approach Resources, Inc arex 03834A103 06/02/2015 ANNUAL 3 To approve the Third Amendment to our 2007 stock incentive plan to increase the maximum number of available shares by 1,525,000 shares. FOR FOR 04/10/2015 3 ISSUER Approach Resources, Inc arex 03834A103 06/02/2015 ANNUAL 4 To approve the material terms of the 2007 stock incentive plan for purposes of complying with Section 162(m) of the IRS FOR FOR 04/10/2015 3 ISSUER Approach Resources, Inc arex 03834A103 06/02/2015 ANNUAL 5 To ratify the appointment of Hein & Associates LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2015. FOR FOR 04/10/2015 3 ISSUER Approach Resources, Inc arex 03834A103 06/02/2015 ANNUAL 6 To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. FOR FOR 04/10/2015 3 ISSUER American Vanguard Corporation AVD 06/03/2015 ANNUAL 1 Election of Directors FOR FOR 04/15/2015 3 ISSUER American Vanguard Corporation AVD 06/03/2015 ANNUAL Scott D. Baskin FOR FOR 04/15/2015 3 ISSUER American Vanguard Corporation AVD 06/03/2015 ANNUAL Lawrence S. Clark FOR FOR 04/15/2015 3 ISSUER American Vanguard Corporation AVD 06/03/2015 ANNUAL Debra F. Edwards FOR FOR 04/15/2015 3 ISSUER American Vanguard Corporation AVD 06/03/2015 ANNUAL Morton D. Erlich FOR FOR 04/15/2015 3 ISSUER American Vanguard Corporation AVD 06/03/2015 ANNUAL Alfred F. Ingulli FOR FOR 04/15/2015 3 ISSUER American Vanguard Corporation AVD 06/03/2015 ANNUAL John L. Killmer FOR FOR 04/15/2015 3 ISSUER American Vanguard Corporation AVD 06/03/2015 ANNUAL Eric G. Wintermute FOR FOR 04/15/2015 3 ISSUER American Vanguard Corporation AVD 06/03/2015 ANNUAL M. Esmail Zirakparvar FOR FOR 04/15/2015 3 ISSUER American Vanguard Corporation AVD 06/03/2015 ANNUAL 2 Ratify the appointment of BDO USA, LLP as independent registered public accounting firm for the year ending December 31, 2015 FOR FOR 04/15/2015 3 ISSUER American Vanguard Corporation AVD 06/03/2015 ANNUAL 3 Approve the overall executive compensation policies and procedures of the Company as described in this Proxy Statement FOR FOR 04/15/2015 3 ISSUER AVID AVID 05367P100 05/12/2015 ANNUAL 1a George H. Billings AGAINST FOR 03/13/2015 3 ISSUER AVID AVID 05367P100 05/12/2015 ANNUAL 1b Nancy Hawthorne AGAINST FOR 03/13/2015 3 ISSUER AVID AVID 05367P100 05/12/2015 ANNUAL 1c John H. Park AGAINST FOR 03/13/2015 3 ISSUER AVID AVID 05367P100 05/12/2015 ANNUAL 2 To approve, by non-binding vote, executive compensation. FOR FOR 03/13/2015 3 ISSUER AVID AVID 05367P100 05/12/2015 ANNUAL 3 To ratify the selection of Deloitte & Touche LLP as the Company's independent registered public accounting firm for the current fiscal year. FOR FOR 03/13/2015 3 ISSUER Belmond LTD. BEL G1154H107 06/08/2015 ANNUAL 1 Election of Directors FOR FOR 04/13/2015 3 ISSUER Belmond LTD. BEL G1154H107 06/08/2015 ANNUAL Harsha V. Agadi FOR FOR 04/13/2015 3 ISSUER Belmond LTD. BEL G1154H107 06/08/2015 ANNUAL John d. Campbell FOR FOR 04/13/2015 3 ISSUER Belmond LTD. BEL G1154H107 06/08/2015 ANNUAL Roland A. Hernandez FOR FOR 04/13/2015 3 ISSUER Belmond LTD. BEL G1154H107 06/08/2015 ANNUAL Mitchell C. Hochberg FOR FOR 04/13/2015 3 ISSUER Belmond LTD. BEL G1154H107 06/08/2015 ANNUAL Ruth A. Kennedy FOR FOR 04/13/2015 3 ISSUER Belmond LTD. BEL G1154H107 06/08/2015 ANNUAL Gail Rebuck FOR FOR 04/13/2015 3 ISSUER Belmond LTD. BEL G1154H107 06/08/2015 ANNUAL John M. Scott III FOR FOR 04/13/2015 3 ISSUER Belmond LTD. BEL G1154H107 06/08/2015 ANNUAL H. Roeland Vos FOR FOR 04/13/2015 3 ISSUER Belmond LTD. BEL G1154H107 06/08/2015 ANNUAL 2 Appointment of Deloitte LLP as the Company's independent registered public accounting firm, and authorization of the Audit Committee to fix the accounting firm's remuneration. FOR FOR 04/13/2015 3 ISSUER Cherokee Inc. CHKE 16444H102 06/08/2015 ANNUAL 1 Election of Directors FOR FOR 04/09/2015 3 ISSUER Cherokee Inc. CHKE 16444H102 06/08/2015 ANNUAL 1a Election of director: Timothy Ewing FOR FOR 04/09/2015 3 ISSUER Cherokee Inc. CHKE 16444H102 06/08/2015 ANNUAL 1b Election of director: Robert Galvin FOR FOR 04/09/2015 3 ISSUER Cherokee Inc. CHKE 16444H102 06/08/2015 ANNUAL 1c Election of director: Keith Hull FOR FOR 04/09/2015 3 ISSUER Cherokee Inc. CHKE 16444H102 06/08/2015 ANNUAL 1d Election of director: Jess Ravich FOR FOR 04/09/2015 3 ISSUER Cherokee Inc. CHKE 16444H102 06/08/2015 ANNUAL 1e Election of director: Henry Stupp FOR FOR 04/09/2015 3 ISSUER Cherokee Inc. CHKE 16444H102 06/08/2015 ANNUAL 1f Election of director: Frank Tworecke FOR FOR 04/09/2015 3 ISSUER Cherokee Inc. CHKE 16444H102 06/08/2015 ANNUAL 2 To approve the proposed ratification of Ernst & Young LLP as the Company's independent registered public accounting firm for Fiscal 2016. FOR FOR 04/09/2015 3 ISSUER Cherokee Inc. CHKE 16444H102 06/08/2015 ANNUAL 3 To approve non-binding advisory resolution on executive compensation FOR FOR 04/09/2015 3 ISSUER Cherokee Inc. CHKE 16444H102 06/08/2015 ANNUAL 4 Such other business as may properly come before the meeting or any adjournment thereof. FOR FOR 04/09/2015 3 ISSUER Chemtura Corporation CHMT 05/07/2015 ANNUAL Election of Director: Jeffrey D. Benjamin FOR FOR 03/13/2015 3 ISSUER Chemtura Corporation CHMT 05/07/2015 ANNUAL Election of Director: Timothy J. Bernlohr FOR FOR 03/13/2015 3 ISSUER Chemtura Corporation CHMT 05/07/2015 ANNUAL Election of Director: Anna C. Catalano FOR FOR 03/13/2015 3 ISSUER Chemtura Corporation CHMT 05/07/2015 ANNUAL Election of Director: James W. Crownover FOR FOR 03/13/2015 3 ISSUER Chemtura Corporation CHMT 05/07/2015 ANNUAL Election of Director: Robert A. Dover FOR FOR 03/13/2015 3 ISSUER Chemtura Corporation CHMT 05/07/2015 ANNUAL Election of Director: Jonathan F. Foster FOR FOR 03/13/2015 3 ISSUER Chemtura Corporation CHMT 05/07/2015 ANNUAL Election of Director: Craig A. Rogerson FOR FOR 03/13/2015 3 ISSUER Chemtura Corporation CHMT 05/07/2015 ANNUAL Election of Director: John K. Wulff FOR FOR 03/13/2015 3 ISSUER Chemtura Corporation CHMT 05/07/2015 ANNUAL 2 Advisory resolution to approve executive compensation FOR FOR 03/13/2015 3 ISSUER Chemtura Corporation CHMT 05/07/2015 ANNUAL 3 Re-approval of material terms of performance goals under the Chemtura Corporation 2010 long-term incentive plan. FOR FOR 03/13/2015 3 ISSUER Chemtura Corporation CHMT 05/07/2015 ANNUAL 4 Ratification of the selection of KPMG LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2015. FOR FOR 03/13/2015 3 ISSUER Comverse, Inc. CNSI 20585P105 06/24/2015 ANNUAL 1 Election of Directors FOR FOR 04/28/2015 3 ISSUER Comverse, Inc. CNSI 20585P105 06/24/2015 ANNUAL 1A Susan D. Bowick FOR FOR 04/28/2015 3 ISSUER Comverse, Inc. CNSI 20585P105 06/24/2015 ANNUAL 1B James Budge FOR FOR 04/28/2015 3 ISSUER Comverse, Inc. CNSI 20585P105 06/24/2015 ANNUAL 1C Matthew A. Drapkin FOR FOR 04/28/2015 3 ISSUER Comverse, Inc. CNSI 20585P105 06/24/2015 ANNUAL 1D Doron Inbar FOR FOR 04/28/2015 3 ISSUER Comverse, Inc. CNSI 20585P105 06/24/2015 ANNUAL 1E Henry R. Nothhaft AGAINST FOR 04/28/2015 3 ISSUER Comverse, Inc. CNSI 20585P105 06/24/2015 ANNUAL 1F Philippe Tartavull FOR FOR 04/28/2015 3 ISSUER Comverse, Inc. CNSI 20585P105 06/24/2015 ANNUAL 1G Mark C. Terrell FOR FOR 04/28/2015 3 ISSUER Comverse, Inc. CNSI 20585P105 06/24/2015 ANNUAL 2 To ratify the appointment of Pricewaterhousecoopers LLP to serve as Comverse Inc.'s independent registered public accounting firm for the fiscal year ending January 31, 2016. FOR FOR 04/28/2015 3 ISSUER Comverse, Inc. CNSI 20585P105 06/24/2015 ANNUAL 3 To approve the adoption of the Comverse Inc. 2015 Employee Stock Purchase Plan FOR FOR 04/28/2015 3 ISSUER Comverse, Inc. CNSI 20585P105 06/24/2015 ANNUAL 4 To approve the Comverse, Inc. amended and restated 2012 Stock Incentive Compensation Plan. FOR FOR 04/28/2015 3 ISSUER Comverse, Inc. CNSI 20585P105 06/24/2015 ANNUAL 5 To approve the Comverse, Inc. rights agreement to help protect the tax benefits primarily associated with our net operating losses. FOR FOR 04/28/2015 3 ISSUER Dreamworks Animation SKG, Inc. DWA 26153C103 05/26/2015 ANNUAL 1 Election of Directors FOR FOR 04/01/2015 3 ISSUER Dreamworks Animation SKG, Inc. DWA 26153C103 05/26/2015 ANNUAL Jeffrey Katzenberg FOR FOR 04/01/2015 3 ISSUER Dreamworks Animation SKG, Inc. DWA 26153C103 05/26/2015 ANNUAL Harry Brittenham FOR FOR 04/01/2015 3 ISSUER Dreamworks Animation SKG, Inc. DWA 26153C103 05/26/2015 ANNUAL Thomas E. Freston FOR FOR 04/01/2015 3 ISSUER Dreamworks Animation SKG, Inc. DWA 26153C103 05/26/2015 ANNUAL Lucian Grainge FOR FOR 04/01/2015 3 ISSUER Dreamworks Animation SKG, Inc. DWA 26153C103 05/26/2015 ANNUAL Melody Hobson FOR FOR 04/01/2015 3 ISSUER Dreamworks Animation SKG, Inc. DWA 26153C103 05/26/2015 ANNUAL Jason Kilar FOR FOR 04/01/2015 3 ISSUER Dreamworks Animation SKG, Inc. DWA 26153C103 05/26/2015 ANNUAL Michael Montgomery FOR FOR 04/01/2015 3 ISSUER Dreamworks Animation SKG, Inc. DWA 26153C103 05/26/2015 ANNUAL 2 Proposal to ratify the appointment of PRICEWATERHOUSECOOPERS LLP as the Company's independent registered public accounting firm for the year ending December 31, 2015. FOR FOR 04/01/2015 3 ISSUER Dreamworks Animation SKG, Inc. DWA 26153C103 05/26/2015 ANNUAL 3 Advisory vote to approve the named executive officer compensation. FOR FOR 04/01/2015 3 ISSUER Equity Commonwealth EQC 06/16/2015 ANNUAL Sam Zell FOR FOR 04/20/2015 3 ISSUER Equity Commonwealth EQC 06/16/2015 ANNUAL James S. Corl FOR FOR 04/20/2015 3 ISSUER Equity Commonwealth EQC 06/16/2015 ANNUAL Martin L. Edelman FOR FOR 04/20/2015 3 ISSUER Equity Commonwealth EQC 06/16/2015 ANNUAL Edward A. Glickman FOR FOR 04/20/2015 3 ISSUER Equity Commonwealth EQC 06/16/2015 ANNUAL David Helfand FOR FOR 04/20/2015 3 ISSUER Equity Commonwealth EQC 06/16/2015 ANNUAL Peter Linneman FOR FOR 04/20/2015 3 ISSUER Equity Commonwealth EQC 06/16/2015 ANNUAL James L. Lozier, Jr. FOR FOR 04/20/2015 3 ISSUER Equity Commonwealth EQC 06/16/2015 ANNUAL Mary Jane Robertson FOR FOR 04/20/2015 3 ISSUER Equity Commonwealth EQC 06/16/2015 ANNUAL Kenneth Shea FOR FOR 04/20/2015 3 ISSUER Equity Commonwealth EQC 06/16/2015 ANNUAL 1 Election of Directors FOR FOR 04/20/2015 3 ISSUER Equity Commonwealth EQC 06/16/2015 ANNUAL Gerald A. Spector FOR FOR 04/20/2015 3 ISSUER Equity Commonwealth EQC 06/16/2015 ANNUAL James A. Star FOR FOR 04/20/2015 3 ISSUER Equity Commonwealth EQC 06/16/2015 ANNUAL 2 To approve the Equity Commonwealth 2015 Omnibus Incentive Plan FOR FOR 04/20/2015 3 ISSUER Equity Commonwealth EQC 06/16/2015 ANNUAL 3 To approve, on a non-binding advisory basis, the compensation of our named executive officers FOR FOR 04/20/2015 3 ISSUER Equity Commonwealth EQC 06/16/2015 ANNUAL 4 To ratify the appointment of Ernst & Young LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2015. FOR FOR 04/20/2015 3 ISSUER FAIR ISAAC CORPORATION FICO 02/24/2015 ANNUAL 1A Election of Director: A. George Battle FOR FOR 12/29/2014 3 ISSUER FAIR ISAAC CORPORATION FICO 02/24/2015 ANNUAL 1B Election of Director: Greg R. Gianforte FOR FOR 12/29/2014 3 ISSUER FAIR ISAAC CORPORATION FICO 02/24/2015 ANNUAL 1C Election of Director: Braden R. Kelly FOR FOR 12/29/2014 3 ISSUER FAIR ISAAC CORPORATION FICO 02/24/2015 ANNUAL 1D Election of Director: James R. Kirsner FOR FOR 12/29/2014 3 ISSUER FAIR ISAAC CORPORATION FICO 02/24/2015 ANNUAL 1E Election of Director: William J. Lansing FOR FOR 12/29/2014 3 ISSUER FAIR ISAAC CORPORATION FICO 02/24/2015 ANNUAL 1F Election of Director: Joanna Rees FOR FOR 12/29/2014 3 ISSUER FAIR ISAAC CORPORATION FICO 02/24/2015 ANNUAL 1G Election of Director: David A. Rey FOR FOR 12/29/2014 3 ISSUER FAIR ISAAC CORPORATION FICO 02/24/2015 ANNUAL 1H Election of Director: Duane E. White FOR FOR 12/29/2014 3 ISSUER FAIR ISAAC CORPORATION FICO 02/24/2015 ANNUAL 2 To approve the advisory (non-binding) resolution relating to the company's executive officer compensation as disclosed in the proxy statement. FOR FOR 12/29/2014 3 ISSUER FAIR ISAAC CORPORATION FICO 02/24/2015 ANNUAL 3 To ratify the appointment of Deloitte & Touche LLP as the company's independent auditors for the fiscal year FOR FOR 12/29/2014 3 ISSUER FORESTAR FOR 05/12/2015 ANNUAL Election of William G. Currie FOR FOR 03/13/2015 3 ISSUER FORESTAR FOR 05/12/2015 ANNUAL Election of Charles W. Matthews FOR FOR 03/13/2015 3 ISSUER FORESTAR FOR 05/12/2015 ANNUAL Election of James A. Rubright FOR FOR 03/13/2015 3 ISSUER FORESTAR FOR 05/12/2015 ANNUAL Election of Daniel B. Silvers FOR FOR 03/13/2015 3 ISSUER FORESTAR FOR 05/12/2015 ANNUAL Election of David L. Weinstein FOR FOR 03/13/2015 3 ISSUER FORESTAR FOR 05/12/2015 ANNUAL 2 Advisory approval of Forestar's executive compensation FOR FOR 03/13/2015 3 ISSUER FORESTAR FOR 05/12/2015 ANNUAL 3 To ratify the audit committee's appointment of Ernst & Young LLP as Forestar's independent registered public accounting firm for the year 2015 FOR FOR 03/13/2015 3 ISSUER FRANCESCA'S HOLDINGS FRAN 06/09/2015 ANNUAL MR. JOSEPH O'LEARY FOR FOR 04/10/2015 3 ISSUER FRANCESCA'S HOLDINGS FRAN 06/09/2015 ANNUAL MS. MARIE TOULANTIS FOR FOR 04/10/2015 3 ISSUER FRANCESCA'S HOLDINGS FRAN 06/09/2015 ANNUAL MS. PATRICIA BENDER FOR FOR 04/10/2015 3 ISSUER FRANCESCA'S HOLDINGS FRAN 06/09/2015 ANNUAL 1 Director Election FOR FOR 04/10/2015 3 ISSUER FRANCESCA'S HOLDINGS FRAN 06/09/2015 ANNUAL 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 30, 2016. FOR FOR 04/10/2015 3 ISSUER FRANCESCA'S HOLDINGS FRAN 06/09/2015 ANNUAL 3 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR 04/10/2015 3 ISSUER FRANCESCA'S HOLDINGS FRAN 06/09/2015 ANNUAL 4 APPROVAL OF THE FRANCESCA'S HOLDINGS CORPORATION 2 FOR FOR 04/10/2015 3 ISSUER GPS STRATEGIES CORPORATION GPX 36225V104 06/25/2015 ANNUAL Harvey P. Eisen FOR FOR 04/27/2015 3 ISSUER GPS STRATEGIES CORPORATION GPX 36225V104 06/25/2015 ANNUAL Marshall S. Geller FOR FOR 04/27/2015 3 ISSUER GPS STRATEGIES CORPORATION GPX 36225V104 06/25/2015 ANNUAL Daniel M. Friedberg FOR FOR 04/27/2015 3 ISSUER GPS STRATEGIES CORPORATION GPX 36225V104 06/25/2015 ANNUAL Scott N. Greenberg FOR FOR 04/27/2015 3 ISSUER GPS STRATEGIES CORPORATION GPX 36225V104 06/25/2015 ANNUAL Laura L. Gurski FOR FOR 04/27/2015 3 ISSUER GPS STRATEGIES CORPORATION GPX 36225V104 06/25/2015 ANNUAL Richard C. Pfenniger FOR FOR 04/27/2015 3 ISSUER GPS STRATEGIES CORPORATION GPX 36225V104 06/25/2015 ANNUAL A Marvin Straight FOR FOR 04/27/2015 3 ISSUER GPS STRATEGIES CORPORATION GPX 36225V104 06/25/2015 ANNUAL 1 Election of Directors FOR FOR 04/27/2015 3 ISSUER GPS STRATEGIES CORPORATION GPX 36225V104 06/25/2015 ANNUAL 2 To ratify the appointment of KPMG LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2015. FOR FOR 04/27/2015 3 ISSUER GSI Group Inc GSIG 36191c205 05/12/2015 ANNUAL 01 Stephen W. Bershad FOR FOR 04/07/2015 3 ISSUER GSI Group Inc GSIG 36191c205 05/12/2015 ANNUAL 02 Harry L. Bosco FOR FOR 04/07/2015 3 ISSUER GSI Group Inc GSIG 36191c205 05/12/2015 ANNUAL 03 Dennis J. Fortino FOR FOR 04/07/2015 3 ISSUER GSI Group Inc GSIG 36191c205 05/12/2015 ANNUAL 04 Ira J. Lamel FOR FOR 04/07/2015 3 ISSUER GSI Group Inc GSIG 36191c205 05/12/2015 ANNUAL 05 Dominic A. Romeo FOR FOR 04/07/2015 3 ISSUER GSI Group Inc GSIG 36191c205 05/12/2015 ANNUAL 06 John A. Roush FOR FOR 04/07/2015 3 ISSUER GSI Group Inc GSIG 36191c205 05/12/2015 ANNUAL 07 Thomas N. Secor FOR FOR 04/07/2015 3 ISSUER GSI Group Inc GSIG 36191c205 05/12/2015 ANNUAL 1 Election of Directors FOR FOR 04/07/2015 3 ISSUER GSI Group Inc GSIG 36191c205 05/12/2015 ANNUAL 2 Approval, on an advisory (non-binding) basis, of the company's executive compensation. AGAINST FOR 04/07/2015 3 ISSUER GSI Group Inc GSIG 36191c205 05/12/2015 ANNUAL 3 To appoint PriceWaterHouseCoopers LLP as the company's independent registered public accounting firm to serve until the 2016 annual meeting of shareholders. FOR FOR 04/07/2015 3 ISSUER Hallmark Financial Services Inc. HALL 40624Q203 05/29/2015 ANNUAL 01 Mark E. Schwarz FOR FOR 04/02/2015 3 ISSUER Hallmark Financial Services Inc. HALL 40624Q203 05/29/2015 ANNUAL 02 Scott T. Berlin FOR FOR 04/02/2015 3 ISSUER Hallmark Financial Services Inc. HALL 40624Q203 05/29/2015 ANNUAL 03 James H. Graves FOR FOR 04/02/2015 3 ISSUER Hallmark Financial Services Inc. HALL 40624Q203 05/29/2015 ANNUAL 04 Jim W. Henderson FOR FOR 04/02/2015 3 ISSUER Hallmark Financial Services Inc. HALL 40624Q203 05/29/2015 ANNUAL 1 Election of Directors FOR FOR 04/02/2015 3 ISSUER Hallmark Financial Services Inc HALL 40624Q203 05/29/2015 ANNUAL 2 Advisory resolution to approve executive compensation FOR FOR 04/02/2015 3 ISSUER Hallmark Financial Services Inc HALL 40624Q203 05/29/2015 ANNUAL 3 Approval of 2015 long term incentive plan FOR FOR 04/02/2015 3 ISSUER HERITAGE CRYSTAL CLEAN INC HCCI 42726m106 05/07/2015 ANNUAL 1 Directors recommend a vote for election of the following nominees FOR FOR 03/16/2015 3 ISSUER HERITAGE CRYSTAL CLEAN INC HCCI 42726m106 05/07/2015 ANNUAL Joseph Chalhoub FOR FOR 03/16/2015 3 ISSUER HERITAGE CRYSTAL CLEAN INC HCCI 42726m106 05/07/2015 ANNUAL Fred Fehsenfeld Jr. FOR FOR 03/16/2015 3 ISSUER HERITAGE CRYSTAL CLEAN INC HCCI 42726m106 05/07/2015 ANNUAL 2 To ratify the appointment of Grant Thornton LLP as the company's independent registered public accounting firm for the fiscal year 2015. FOR FOR 03/16/2015 3 ISSUER HERITAGE CRYSTAL CLEAN INC HCCI 42726m106 05/07/2015 ANNUAL 3 Advisory vote to approve the named executive officer compensation for fiscal 2014, as disclosed in the proxy statement pursuant to item 402 of regulation S-K FOR FOR 03/16/2015 3 ISSUER HERITAGE CRYSTAL CLEAN INC HCCI 42726m106 05/07/2015 ANNUAL 4 To consider and transact such other business as may properly come before the meeting or any adjournments or postponements thereof. FOR FOR 03/16/2015 3 ISSUER HRG Group, Inc. HRG 40434j100 07/13/2015 ANNUAL 01 Joseph S. Steinberg FOR FOR 05/22/2015 3 ISSUER HRG Group, Inc. HRG 40434j100 07/13/2015 ANNUAL 02 Curtis A. Glovier FOR FOR 05/22/2015 3 ISSUER HRG Group, Inc. HRG 40434j100 07/13/2015 ANNUAL 03 David M. Maura FOR FOR 05/22/2015 3 ISSUER HRG Group, Inc. HRG 40434j100 07/13/2015 ANNUAL 1 Directors FOR FOR 05/22/2015 3 ISSUER HRG Group, Inc. HRG 40434j100 07/13/2015 ANNUAL 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING SEPTEMBER 30, 2015. FOR FOR 05/22/2015 3 ISSUER HRG Group, Inc. HRG 40434j100 07/13/2015 ANNUAL 3 TO APPROVE AMENDMENTS TO OUR CERTIFICATE OF INCORPORATION TO PRESERVE CERTAIN TAX BENEFITS. FOR FOR 05/22/2015 3 ISSUER Halyard Health, Inc. hyh 40650v100 04/30/2015 ANNUAL 01 Gary D. Blackford FOR FOR 03/06/2015 3 ISSUER Halyard Health, Inc. hyh 40650v100 04/30/2015 ANNUAL 02 Patrick J. O'Leary FOR FOR 03/06/2015 3 ISSUER Halyard Health, Inc. hyh 40650v100 04/30/2015 ANNUAL 1 Directors recommend a vote for election of the following nominees FOR FOR 03/06/2015 3 ISSUER Halyard Health, Inc. hyh 40650v100 04/30/2015 ANNUAL 2 Ratification of the selection of Deloitte & Touche LL as the independent registered public accounting firm to audit the corporation's 2015 financial statements. FOR FOR 03/06/2015 3 ISSUER Halyard Health, Inc. hyh 40650v100 04/30/2015 ANNUAL 3 Advisory vote to approve named executive officer compensation. FOR FOR 03/06/2015 3 ISSUER Halyard Health, Inc. hyh 40650v100 04/30/2015 ANNUAL 4 Advisory vote on the frequency of advisory votes on named executive officer compensation: 1 year FOR FOR 03/06/2015 3 ISSUER INTL FCStone Inc. INTL 46116V105 02/26/2015 ANNUAL 01 Paul G. Anderson FOR FOR 01/02/2015 3 ISSUER INTL FCStone Inc. INTL 46116V105 02/26/2015 ANNUAL 02 Scott J. Branch FOR FOR 01/02/2015 3 ISSUER INTL FCStone Inc. INTL 46116V105 02/26/2015 ANNUAL 03 John Fowler FOR FOR 01/02/2015 3 ISSUER INTL FCStone Inc. INTL 46116V105 02/26/2015 ANNUAL 04 Edward J. Grzybowski FOR FOR 01/02/2015 3 ISSUER INTL FCStone Inc. INTL 46116V105 02/26/2015 ANNUAL 05 Daryl K. Henze FOR FOR 01/02/2015 3 ISSUER INTL FCStone Inc. INTL 46116V105 02/26/2015 ANNUAL 06 Bruce Krehbiel FOR FOR 01/02/2015 3 ISSUER INTL FCStone Inc. INTL 46116V105 02/26/2015 ANNUAL 07 Sean M. O'Connor FOR FOR 01/02/2015 3 ISSUER INTL FCStone Inc. INTL 46116V105 02/26/2015 ANNUAL 08 Eric Parthemore FOR FOR 01/02/2015 3 ISSUER INTL FCStone Inc. INTL 46116V105 02/26/2015 ANNUAL 09 John Radziwill FOR FOR 01/02/2015 3 ISSUER INTL FCStone Inc. INTL 46116V105 02/26/2015 ANNUAL 1 Election of Directors FOR FOR 01/02/2015 3 ISSUER INTL FCStone Inc. INTL 46116V105 02/26/2015 ANNUAL 2 To ratify the appointment of KPMG LLP as the Company's independent registered public accounting firm for the 2015 fiscal year. FOR FOR 01/02/2015 3 ISSUER Journal Communications, Inc. JRN 03/11/2015 ANNUAL 1 Approve the spin-off of the Journal Newspaper business to Journal Communications, Inc.'s shareholders and the subsequent merger of the spun-off entity with a wholly owned subsidiary of Journal Media Group, Inc. FOR FOR 01/06/2015 3 ISSUER Journal Communications, Inc. JRN 03/11/2015 ANNUAL 2 Approve the merger of Journal Communications, Inc. into a wholly owned subsidiary of the E.W. Scripps Company, following the spin-off of each entity's newspaper business. FOR FOR 01/06/2015 3 ISSUER Journal Communications, Inc. JRN 03/11/2015 ANNUAL 3 A non-binding advisory proposal to approve the compensation of Journal Communications, Inc.'s named executive officers that may be paid or become payable in connection with the transactions. FOR FOR 01/06/2015 3 ISSUER Journal Communications, Inc. JRN 03/11/2015 ANNUAL 4 Adjourn or postpone the special meeting to solicit additional proxies, if there are not sufficient votes to approve proposals 1 or 2 at the special meeting. FOR FOR 01/06/2015 3 ISSUER Lakes Entertainment LACO 51206P109 06/17/2015 ANNUAL 1 THE ISSUANCE OF SHARES OF LAKES COMMON STOCK IN CONNECTION WITH THE PROPOSED MERGER (THE "SHARE ISSUANCE") FOR FOR 04/28/2015 3 ISSUER Lakes Entertainment LACO 51206P109 06/17/2015 ANNUAL 2 IF NECESSARY, ADJOURNMENT OF THE SPECIAL MEETING, INCLUDING FOR THE PURPOSES OF SOLICITING ADDITIONAL PROXIES, IF THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF THE SHARE ISSUANCE FOR FOR 04/28/2015 3 ISSUER Lakes Entertainment LACO 51206P109 06/17/2015 ANNUAL 3 THE AMENDMENT OF LAKES' SECOND AMENDED BYLAWS TO AUTHORIZE THE BOARD OF DIRECTORS TO DETERMINE THE NUMBER OF DIRECTORS OF LAKES FOR FOR 04/28/2015 3 ISSUER Lakes Entertainment LACO 51206P109 06/17/2015 ANNUAL 4 APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION THAT MAY BE PAID OR BECOME PAYABLE TO LAKES' NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER FOR FOR 04/28/2015 3 ISSUER Liberty Interactive Corp - A LVNTA 53071m104 06/02/2015 ANNUAL 1 Election of Directors FOR FOR 04/07/2015 3 ISSUER Liberty Interactive Corp - A LVNTA 53071m104 06/02/2015 ANNUAL Michael A. George FOR FOR 04/07/2015 3 ISSUER Liberty Interactive Corp - A LVNTA 53071m104 06/02/2015 ANNUAL Gregory B. Maffei FOR FOR 04/07/2015 3 ISSUER Liberty Interactive Corp - A LVNTA 53071m104 06/02/2015 ANNUAL M. Lavoy Robison FOR FOR 04/07/2015 3 ISSUER Liberty Interactive Corp - A LVNTA 53071m104 06/02/2015 ANNUAL 2 A proposal to approve the adoption of the amendment and restatement of our restated certificate of incorporation (i) to change the name of the "Interactive group" to the "QVC Group", to change the name of the "Liberty Interactive Common Stock" to the "QVC Group," (ii) to change the name of the "Liverty Interactive Common Stock" to the "QVC Group Common Stock," (iii) to reclassify each FOR FOR 04/07/2015 3 ISSUER Liberty Interactive Corp - A LVNTA 53071m104 06/02/2015 ANNUAL 3 A proposal to approve the adoption of the amendment of our certificate of incorporation to increase(i)the total number of shares of our capital stock which our company will have the authority to issue, (ii) the number of shares or our capital stock designated as "common stock," and (iii) the number of FOR FOR 04/07/2015 3 ISSUER Liberty Interactive Corp - A LVNTA 53071m104 06/02/2015 ANNUAL 4 A proposal to ratify the selection of KPMG LLP as our independent auditors for the fiscal year ending December 31, 2015. FOR FOR 04/07/2015 3 ISSUER NeuStar nsr 05/27/2015 ANNUAL 1 Election of Directors FOR FOR 03/30/2015 3 ISSUER NeuStar nsr 05/27/2015 ANNUAL 1a Ross K. Ireland FOR FOR 03/30/2015 3 ISSUER NeuStar nsr 05/27/2015 ANNUAL 1b Paul A. Lacouture FOR FOR 03/30/2015 3 ISSUER NeuStar nsr 05/27/2015 ANNUAL 1c Michael J. Rowny FOR FOR 03/30/2015 3 ISSUER NeuStar nsr 05/27/2015 ANNUAL 2 Ratification of Ernst & Young LLP as NeuStar, Inc.'s independent registered public accounting firm for 2015 FOR FOR 03/30/2015 3 ISSUER NeuStar nsr 05/27/2015 ANNUAL 3 Approval of an advisory resolution to approve executive compensation. FOR FOR 03/30/2015 3 ISSUER NeuStar nsr 05/27/2015 ANNUAL 4 Approval of the Amend And Restated NeuStar, Inc. 2009 stock incentive plan. FOR FOR 03/30/2015 3 ISSUER NeuStar nsr 05/27/2015 ANNUAL 5 Approval of Amendments to the NeuStar Inc. restated certificate of incorporation to declassify the Board of Directors and to provide for annual election of all Directors. FOR FOR 03/30/2015 3 ISSUER OM Group, Inc. OMG 06/01/2015 ANNUAL 01 Carl R. Christenson FOR FOR 04/13/2015 3 ISSUER OM Group, Inc. OMG 06/01/2015 ANNUAL 02 Joseph M. Gingo FOR FOR 04/13/2015 3 ISSUER OM Group, Inc. OMG 06/01/2015 ANNUAL 03 David A. Lorber FOR FOR 04/13/2015 3 ISSUER OM Group, Inc. OMG 06/01/2015 ANNUAL 1 Directors recommend a vote of election of the following nominees FOR FOR 04/13/2015 3 ISSUER OM Group, Inc. OMG 06/01/2015 ANNUAL 2 Appointment of independent registered public accountant FOR FOR 04/13/2015 3 ISSUER OM Group, Inc. OMG 06/01/2015 ANNUAL 3 Advisory vote on compensation of named executive officers AGAINST FOR 04/13/2015 3 ISSUER REMY International Inc. REMY 06/10/2015 ANNUAL 1 Board of Directors: John H. Weber, George P. Scanlon, Arik W. Ruchim as Class I directors, each to serve for a 3-year term expiring at the 2018 annual meeting of stockholders or until thei rsuccessors are duly elected and qualified or until their earlier death, resignation or removal. FOR FOR 04/15/2015 3 ISSUER REMY International Inc. REMY 06/10/2015 ANNUAL John H. Weber FOR FOR 04/15/2015 3 ISSUER REMY International Inc. REMY 06/10/2015 ANNUAL George P. Scanlon FOR FOR 04/15/2015 3 ISSUER REMY International Inc. REMY 06/10/2015 ANNUAL Arik W. Ruchim FOR FOR 04/15/2015 3 ISSUER REMY International Inc. REMY 06/10/2015 ANNUAL 2 Approval of a non-binding advisory vote on the compensation paid to our named executive officers for fiscal 2014 ("say-on-pay") FOR FOR 04/15/2015 3 ISSUER REMY International Inc. REMY 06/10/2015 ANNUAL 3 Approval of the Remy International, Inc. Employee Stock Purchase Plan FOR FOR 04/15/2015 3 ISSUER REMY International Inc. REMY 06/10/2015 ANNUAL 4 Approval of the Remy International, Inc. Annual Incentive Bonus Plan FOR FOR 04/15/2015 3 ISSUER REMY International Inc. REMY 06/10/2015 ANNUAL 5 Ratification of the appointment of Ernst & Young LLP as our independent registered public accounting firm for the year ending December 31, 2015 FOR FOR 04/15/2015 3 ISSUER Seaworld Entertainment, Inc. SEAS 81282v100 06/10/2015 ANNUAL 01 Jim Atchison FOR FOR 04/15/2015 3 ISSUER SeaWorld Entertainment, Inc. SEAS 81282v100 06/10/2015 ANNUAL 02 William Gray FOR FOR 04/15/2015 3 ISSUER SeaWorld Entertainment, Inc. SEAS 81282v100 06/10/2015 ANNUAL 03 Thomas E. Maloney FOR FOR 04/15/2015 3 ISSUER SeaWorld Entertainment, Inc. SEAS 81282v100 06/10/2015 ANNUAL 1 Election of Directors FOR FOR 04/15/2015 3 ISSUER SeaWorld Entertainment, Inc. SEAS 81282v100 06/10/2015 ANNUAL 2 Ratification of the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for 2015. FOR FOR 04/15/2015 3 ISSUER SeaWorld Entertainment, Inc. SEAS 81282v100 06/10/2015 ANNUAL 3 Approval, in a non-binding advisory vote, of the compensation paid to the named executives. FOR FOR 04/15/2015 3 ISSUER The E.W. Scripps Company SSP 05/04/2015 ANNUAL 1 Election of Directors FOR FOR 03/11/2015 3 ISSUER The E.W. Scripps Company SSP 05/04/2015 ANNUAL 1a Roger L. Ogden FOR FOR 03/11/2015 3 ISSUER The E.W. Scripps Company SSP 05/04/2015 ANNUAL 1b J. Marvin Quin FOR FOR 03/11/2015 3 ISSUER The E.W. Scripps Company SSP 05/04/2015 ANNUAL 1c Kim Williams FOR FOR 03/11/2015 3 ISSUER Symetra Financial SYA 87151Q106 05/07/2015 ANNUAL Sander M. Levy FOR FOR 03/12/2015 3 ISSUER Symetra Financial SYA 87151Q106 05/07/2015 ANNUAL Lowndes A. Smith FOR FOR 03/12/2015 3 ISSUER Symetra Financial SYA 87151Q106 05/07/2015 ANNUAL Election of Directors FOR FOR 03/12/2015 3 ISSUER Symetra Financial SYA 87151Q106 05/07/2015 ANNUAL 1 To elect two Class II directors to serve until the 2018 annual meeting of stockholders of the Company. FOR FOR 03/12/2015 3 ISSUER Symetra Financial SYA 87151Q106 05/07/2015 ANNUAL 2 To hold an advisory (non-binding) vote to approve the Company's executive compensation. FOR FOR 03/12/2015 3 ISSUER Symetra Financial SYA 87151Q106 05/07/2015 ANNUAL 3 To ratify the appointment of Ernst & Young LLP as the Company's independent registered public accounting firm. FOR FOR 03/12/2015 3 ISSUER Carrols Restaurant Group, Inc. TAST 14574X104 06/11/2015 ANNUAL 1 Election of directors FOR FOR 04/16/2015 3 ISSUER Carrols Restaurant Group, Inc. TAST 14574X104 06/11/2015 ANNUAL David S. Harris FOR FOR 04/16/2015 3 ISSUER Carrols Restaurant Group, Inc. TAST 14574X104 06/11/2015 ANNUAL Manuel A. Garcia FOR FOR 04/16/2015 3 ISSUER Carrols Restaurant Group, Inc. TAST 14574X104 06/11/2015 ANNUAL 2 To ratify the appointment of Deloitte & Touche LLP as the independent registered public accounting firm of Carrols Restaurant Group, Inc. for the 2015 fiscal year. FOR FOR 04/16/2015 3 ISSUER Carrols Restaurant Group, Inc. TAST 14574X104 06/11/2015 ANNUAL 3 In their discretion, upon such other matters that may properly come before the meeting or any adjournment or adjournments thereof. FOR FOR 04/16/2015 3 ISSUER Wesco Aircraft Holdings, Inc. WAIR 01/27/2015 ANNUAL Dayne A. Baird AGAINST FOR 12/03/2014 3 ISSUER Wesco Aircraft Holdings, Inc. WAIR 01/27/2015 ANNUAL Jay L. Haberland AGAINST FOR 12/03/2014 3 ISSUER Wesco Aircraft Holdings, Inc. WAIR 01/27/2015 ANNUAL Jennifer M. Pollino AGAINST FOR 12/03/2014 3 ISSUER Wesco Aircraft Holdings, Inc. WAIR 01/27/2015 ANNUAL 1 Election of Directors AGAINST FOR 12/03/2014 3 ISSUER Wesco Aircraft Holdings, Inc. WAIR 01/27/2015 ANNUAL 2. Approve, by a non-binding advisory vote, the Company's executive compensation. AGAINST FOR 12/03/2014 3 ISSUER Wesco Aircraft Holdings, Inc. WAIR 01/27/2015 ANNUAL 3. Approve the Wesco Aircraft Holdings, Inc. 2014 Incentive Award Plan AGAINST FOR 12/03/2014 3 ISSUER Wesco Aircraft Holdings, Inc. WAIR 01/27/2015 ANNUAL 4. Ratify the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the fiscal year ending September 30, 2015 AGAINST FOR 12/03/2014 3 ISSUER WPX Energy WPX 98212b103 05/21/2015 ANNUAL William R. Granberry FOR FOR 03/30/2015 3 ISSUER WPX Energy WPX 98212b103 05/21/2015 ANNUAL Kelt Kindick FOR FOR 03/30/2015 3 ISSUER WPX Energy WPX 98212b103 05/21/2015 ANNUAL Kimberly S. Lubel FOR FOR 03/30/2015 3 ISSUER WPX Energy WPX 98212b103 05/21/2015 ANNUAL David F. Work FOR FOR 03/30/2015 3 ISSUER WPX Energy WPX 98212b103 05/21/2015 ANNUAL 1 Election of directors FOR FOR 03/30/2015 3 ISSUER WPX Energy WPX 98212b103 05/21/2015 ANNUAL 2 Say on Pay - An advisory vote on the approval of executive compensation. FOR FOR 03/30/2015 3 ISSUER WPX Energy WPX 98212b103 05/21/2015 ANNUAL 3 Declassification of the Board of Directors. FOR FOR 03/30/2015 3 ISSUER WPX Energy WPX 98212b103 05/21/2015 ANNUAL 4 Approval of an amendment to the WPX Energy, Inc. 2013 Incentive Plan to increase the number of authorized shares FOR FOR 03/30/2015 3 ISSUER WPX Energy WPX 98212b103 05/21/2015 ANNUAL 5 Proposal to ratify the appointment of Ernst & Young LLP as the independent public accounting firm for the company for the year ending December 31, 2015. FOR FOR 03/30/2015 3 ISSUER WESTELL TECHNOLOGIES, INC. WSTL 09/16/2014 ANNUAL 1A RICHARD S GILBERT FOR FOR 07/21/2014 3 ISSUER WESTELL TECHNOLOGIES, INC. WSTL 09/16/2014 ANNUAL 1B FARED ADIB FOR FOR 07/21/2014 3 ISSUER WESTELL TECHNOLOGIES, INC. WSTL 09/16/2014 ANNUAL 1C ROBERT W FOSKETT FOR FOR 07/21/2014 3 ISSUER WESTELL TECHNOLOGIES, INC. WSTL 09/16/2014 ANNUAL 1D J THOMAS GRUENWALD FOR FOR 07/21/2014 3 ISSUER WESTELL TECHNOLOGIES, INC. WSTL 09/16/2014 ANNUAL 1E DENNIS O HARRIS FOR FOR 07/21/2014 3 ISSUER WESTELL TECHNOLOGIES, INC. WSTL 09/16/2014 ANNUAL 1F MARTIN D HERNANDEZ FOR FOR 07/21/2014 3 ISSUER WESTELL TECHNOLOGIES, INC. WSTL 09/16/2014 ANNUAL 1G EILEEN A KEMERICK FOR FOR 07/21/2014 3 ISSUER WESTELL TECHNOLOGIES, INC. WSTL 09/16/2014 ANNUAL 1H ROBERT C PENNY III ABSTAIN FOR 07/21/2014 3 ISSUER WESTELL TECHNOLOGIES, INC. WSTL 09/16/2014 ANNUAL 2 RATIFICATION OF THE APPT OF INDEPENDENT AUDITORS FOR FOR 07/21/2014 3 ISSUER WESTELL TECHNOLOGIES, INC. WSTL 09/16/2014 ANNUAL 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION FOR FOR 07/21/2014 3 ISSUER SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title)/s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) Date August 31, 2015
